DETAILED ACTION
Election/Restrictions
Claims 18, 20, 22-27, 29, 31, and 33-38 were rejoined in the Notice of Allowance mailed November 24, 2021.  Claims 1-5, 7-11, 15, 18, 20, 22-27, 29, 31, and 33-38 are allowed. 
Examiner's Amendment
An examiner’s amendment was made in the Notice of Allowance mailed November 24, 2021. Claims 31 and 33-37 received October 15, 2021 were amended. A clean copy of the claims appears below: 
31. (Previously Amended) A microelectromechanical device comprising:
a nozzle including a discharge end for discharging vaporized organic molecules; and
a shutter plate including an aperture, the shutter plate positioned at the discharge end of the nozzle and being configured to move relative to the nozzle between an open position and a closed position in response to 
33. (Previously Amended) The microelectromechanical device of claim 31, further comprising:
a plurality of tethers coupled to the shutter plate; and

34. (Previously Amended) The microelectromechanical device of claim 31, wherein an input is an electrical input.
35. (Previously Amended) The microelectromechanical device of claim 34, further comprising a pull-down electrode pad coupled to the nozzle, the pull-down electrode pad being configured to cause the shutter plate to move within the vertical plane.
36. (Previously Amended) The microelectromechanical device of claim 31, wherein an input is a magnetic field.
37. (Previously Amended) The microelectromechanical device of claim 36, further comprising one or more magnets coupled to the shutter plate, the one or more magnets being configured to cause the shutter plate to move within  the vertical plane responsive to the input.
Reasons for Allowance
The reasons for allowance were originally presented in the Notice of Allowance mailed November 24, 2021 and are copied below:
Applicant’s arguments, see page 9, 4th, filed October 15, 2020, with respect to the 103 rejection of record have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 
The microelectromechanical device as claimed in claim 1 was not found in or suggested by the art, specifically: an organic vapor jet printing (OVJP) nozzle including a discharge end for discharging a fluid comprising organic molecules and a carrier gas; a shutter plate including an aperture, the shutter plate positioned at the discharge end of the OVJP nozzle; a plurality of tethers coupled to the shutter plate; and a plurality of electrostatic actuators, coupled to one or more of the plurality of tethers, at least one of the plurality of tethers comprising an elongated structure extending from a first end at the shutter plate to an opposing second end at one of the plurality of electrostatic actuators, the plurality of electrostatic actuators being configured to move the shutter plate between an open position and a closed position relative the discharge end of the OVJP nozzle, such that (i) in the open position, the aperture is in fluid communication with the discharge end of the OVJP nozzle to permit the fluid from the discharge end of the OVJP nozzle to flow through the aperture and (ii) in the closed position, at least a portion of the shutter plate inhibits the fluid from the discharge end of the OVJP nozzle from flowing through the aperture, wherein the plurality of tethers are flexible to aid in moving the shutter plate along a transverse axis of the shutter plate and to allow movement of the shutter plate along a longitudinal axis generally perpendicular to the transverse axis.
The microelectromechanical device as claimed in claim 1 was not found in or suggested by the art, specifically: a shutter plate including one or more apertures, the shutter plate being configured to move in response to an input between a first position and a second position relative to an organic vapor jet 
The  system as claimed in claim 24 was not found in or suggested by the art, specifically: an organic vapor jet printing (OVJP) print head configured to provide a fluid; a nozzle coupled to the OVJP print head; and a shutter assembly coupled to the nozzle, the shutter assembly including: a shutter plate having an aperture, the shutter plate being configured to move relative to the nozzle (i) 
The microelectromechanical device as claimed in claim 31 was not found in or suggested by the art, specifically: a nozzle including a discharge end for discharging vaporized organic molecules; and a shutter plate including an aperture, the shutter plate positioned at the discharge end of the nozzle and being configured to move relative to the nozzle between an open position and a closed position in response to inputs such that (i) in the open position, the aperture is in fluid communication with the discharge end of the nozzle and (ii) in the closed position, at least a portion of the shutter plate inhibits fluid communication between the discharge end of the nozzle and the aperture, wherein the shutter plate is configured to move within a horizontal and vertical plane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Jeffrie R Lund/Primary Examiner, Art Unit 1716